                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION


STACY ARNOLD,                                  )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )
                                               )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                            )
ST. JOSEPH PUBLIC LIBRARY,                     )
OFFICER REBECCA HAILEY (IN HER                 )
PERSONAL AND PROFESSIONAL CAPACITY)            )
                                               )
                                               )
                Defendants                     )



                            THIRD DECLARATION OF STACY ARNOLD

       COMES NOW, Stacy Arnold, upon her own oath and penalty of perjury, and states the

following:

       1. I am above the age of 18, have personal knowledge of the facts contained in this

declaration, and am competent to testify as to the facts stated herein.

       2. That I am the Plaintiff in this case and the documents that I have filed, including the

complaint in which I explain how I was petitioning, were written by me.

       3. I believe that I have a First Amendment right to petition on the exterior grounds of a

library, regardless of title, including the East Hills Library in St. Joseph, MO.

       4. I wrote the suggestions supporting my motion for summary judgment on Count I, and

argued my right to petition on the external ground of a public library at length.

       5. I do not believe this right extends blocking doors or standing close enough to the

Library doors to impede the ingress or egress of patrons.

                                                   1

         Case 5:19-cv-06137-BP Document 94-7 Filed 11/16/20 Page 1 of 3
        6. I also do not believe this right extends to impeding the ingress or egress from

vehicles, nor do I believe that impeding the ingress or egress from vehicles are effective

petitioning strategies.

        7. I also believe that, absent public health recommendations that people stay at least six

feet away from other people, both the right to petition and the right to distribute literature

involve the right to actively approach people while so doing, and I believe that I have the right to

do that while I am petitioning on a sidewalk or in front of a public library, including the exterior

grounds of the East Hills Library at issue here.

        8. I believe that I do have the right to actively approach people from any angle,

including behind them, but that from behind it is important to announce your presence a

reasonable distance away, so as not to frighten an ordinary person or give the impression of

sneaking up on someone. I also note that I would consider the best way to approach someone

(and the way I approach folks most often) is from an angle where I am able to smile, wave, and

make eye contact. But, if I have just finished up a conversation with one person, and spot another

person walking ahead of me and away from me, I will often say something like, “Hi, I’m right

behind you. We’re working on a petition to…….” In my experience, these folks are also likely

to sign a petition, to care deeply for the cause, and/or to thank me for me work.

        9. I do not believe that I have a right to continue to engage, walk with, or follow people

after they have indicated that they are not interested or want me to go away. Nor do I consider

continuing to engage with such people an effective use of my time or energy. I also note that I

have been in many situations where folks want to argue with me about the contents of a petition

after I make clear that I do not want to argue or engage them further at that particular moment.

        10. While I do not believe that I have a right to continue to engage, walk with, or follow



                                                   2

          Case 5:19-cv-06137-BP Document 94-7 Filed 11/16/20 Page 2 of 3
people who have indicated that they are not interested in the contents of the petition or engaging

with me, I do believe that I have a right to approach people, engage them, and walk with them,

as distinguished from requiring that people approach and/or engage me.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct. Further declarant sayeth not.

Executed on November 14, 2020                        ____________________________________

                                                                    Stacy Arnold




                                                3

         Case 5:19-cv-06137-BP Document 94-7 Filed 11/16/20 Page 3 of 3
